Citation Nr: 1207610	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-01 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss disability and if so whether the reopened claim should be granted. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran had active service from January 1965 to January 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the claim is now with the RO in Winston-Salem, North Carolina.

In February 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing held at the RO.  A transcript of the hearing is in the claims folder.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability was denied in a June 1969 RO decision. 

2.  Evidence received since the June 1969 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim. 

3.  The Veteran's bilateral hearing loss disability originated during his active service.

4.  The Veteran's tinnitus originated during his active service.


CONCLUSIONS OF LAW

1.  As new and material evidence has been received, the criteria for reopening the claim for service connection bilateral hearing loss disability are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

2.  Bilateral hearing loss disability was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

3.  Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to Reopen-Bilateral Hearing Loss Disability

Legal Criteria
Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108 , which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The U. S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis
Review of the file shows the RO denied service connection for bilateral hearing loss disability in June 1969, based on the determination that there was no hearing loss disability present that was related to service.  The Veteran did not timely appeal this decision and it became final.  

The evidence of record at the time of the June 1969 decision included the Veteran's service treatment records (STRs) which do not indicate treatment for a blast in the face, hearing difficulty or tinnitus in service.  In his application, the Veteran urged that he had hearing loss and ringing in his ears since March 1965.

The evidence received since the June 1969 decision includes correspondence and hearing testimony from the Veteran attesting to ongoing symptoms, private treatment records showing hearing loss and tinnitus dating from 2008, and a 2011 audiology opinion in favor of the claim.  The examiner opined that the current hearing loss and tinnitus were at least as likely as not related to noise hazards the Veteran was exposed to in service.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it relates to unestablished facts necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.

II.  Service Connection Claims

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to establish the Veteran's entitlement to service connection for left ear hearing loss disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A or 38 C.F.R. § 3.159. 

Legal Criteria
Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In reviewing the evidence, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

In evaluating a claim, the Board's duty is to assess the credibility and probative weight of the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis
The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts that he had exposure to in-service acoustic trauma, to include being shot in the face with a M-14 rifle blank round.  He indicated in his claims for service connection filed in April 1969 and November 2006, as well as in additional written statements, that he had noticed hearing loss and ringing in the ears since the incident in March 1965 when he was stationed in Germany.  In his testimony before the undersigned he urges that his bilateral hearing loss and tinnitus have been present continually since service.  

The Veteran's DD 214 confirms that his military occupational specialty was heavy vehicle driver and that he was qualified for weapons, including M-14's, as an expert.  His record is generally consistent with his assertions as to acoustic trauma in service, though the actual incident is not documented.  Considering the record in its entirety, the Board finds that he was exposed to acoustic trauma in service. 

Service treatment records (STRs) include an enlistment examination report dated in January 1965, which shows that pure tone thresholds, in decibels, were as follows: 





HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
0
0
10
10
5
LEFT
0
0
20
10
15
15

A January 1968 separation examination report shows that pure tone thresholds, in 

decibels, were as follows: 




HERTZ




500
1000
2000
3000
4000
6000
RIGHT
0
5
/
10
0
/
LEFT
5
0
/
10
5
/

A May 2008 private audiology report reflects that the Veteran reported ringing in his ears and hearing loss which had recently become worse.  He reported that the problems had been present since service when a rifle was discharged very close to his left ear.  Following testing, the examiner found mild to profound sensorienural hearing loss across all frequencies, worse in the left ear.  Word recognition was 90 percent in the right ear and 54 percent in the left ear.  Subjective unilateral tinnitus was noted and auditory brain stem response testing was recommended.  

A report from an additional private audiologist is dated in February 2011.  The examiner noted that a full audiological evaluation yielded a diagnosis of mild to moderate to severe sensorienural hearing loss bilaterally and tinnitus bilaterally.  The examiner reported that, after reviewing the results it was his opinion that the current hearing loss and tinnitus were at least as likely as not related to noise hazards he was exposed to in service.  The actual audiology testing chart reflects pure tone thresholds, in decibels, were approximately as follows: 




HERTZ




500
1000
2000
3000
4000
8000
RIGHT
25
55
60
/
80
85
LEFT
20
30
40
/
105
100

Left ear tinnitus was noted.  

In a statement dated in November 2007, the Veteran stated he was shot on the left side of the face with a M14 rifle blank at close range.  He was driving his lieutenant in a jeep and was ordered to go through a road block.  The guard ordered him to stop and the guard fired his weapon at close range, striking him in the face.  The incident took place over the winter of 1966 at Abury, Germany.  He received medical treatment from the medic staff but did not seek treatment for the ringing in his ears or hearing loss he experienced.  Another reason he never followed up on the treatments was because a VA doctor told him in 1969 it was something he was just going to have to live with.  


At his hearing before the undersigned, the Veteran reiterated his account of the firing of the M14 in Germany.  He reported that the incident took place during a war games exercise and that he received treatment at the field station.  He also testified that he was a driver in the motor pool and had significant exposure to large vehicle noise.  He worked for the postal service following service.  

The medical evidence confirms the Veteran currently has bilateral hearing loss disability, as defined by VA regulation, as well as tinnitus. 

Furthermore, the Veteran is competent to testify as to observable symptoms such as hearing difficulty and ringing in his ears, because this symptom is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Layno, supra.  Given the statements from the Veteran, the Board finds his assertions of hearing loss and ringing in the ears dating back to service to be credible.  While the Veteran may or may not have had additional post-service noise exposure, the Board has no reason to doubt the credibility of the Veteran's statements included in his claim.  On the contrary, the Board found the Veteran to be candid and fully credible in his testimony.  Nor does the Board have any substantive reason to discredit the opinion of the private practitioner who opined that the current disabilities are related to acoustic trauma in service.  The opinion was based on a premise, that there was in-service acoustic trauma, with which the Board does not disagree.  The Veteran's statements here establish continuity of symptomatology such as to enable a grant of service connection for bilateral hearing loss disability and tinnitus. 

Resolving the benefit of the doubt in the Veteran's favor, and without ascribing error to the action of the RO, the Board finds that the criteria for service connection for bilateral hearing loss disability and tinnitus are met.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


